          Case 1:20-cv-08703-VM Document 23 Filed 03/10/21 Page 1 of 3

                                                   Leonard F. Lesser         Simon ■ Lesser PC
SIMON■LESSER PC                                    llesser@simonlesser.com   Counsellors at Law
                                                                             355 Lexington Avenue, 10th Floor
                                                                             New York, New York 10017
                                                                             T: 212.599.5455
                                                                             F: 212.599.5459
March 10, 2021
By ECF
Rachelle Rosenberg, Esq.
Rosenberg & Steinmetz PC
181 South Franklin Avenue, Ste 604
Valley Stream, New York 11581
Re:    Zuchaer and Zuchaer Consulting LLC v. Project Verte Inc., et al., 20-cv-08703 (VM)
Dear Ms. Rosenberg:
Pursuant to Rule II(B) of Judge Marrero’s Individual Practices, this responds to your March 3,
2021 letter (ECF Doc. 22).
Your letter attempts to frame this action as a simple breach of contract suit on the Promissory
Note issued by defendant Project Verte Inc. (“Project Verte”) to plaintiff Zuchaer and Zuchaer
Consulting LLC (“Z&Z”) attached to the Complaint. (ECF Doc. 1-1). That is wrong.
Rather, as detailed in the Counterclaims, the Promissory Note was part of a fraud committed by
Z&Z, its sole owner counterclaim defendant Moshe Zuchaer (“Zuchaer”), as well as counterclaim
defendants Jossef Kahlon and his company, TNJ Holdings, Inc. (“TNJ”). The Counterclaims
delineate that in 2017, Kahlon, and Project Verte principals Jane Gol (“Gol”) and Amir Chaluts
(“Chaluts”), agreed to start a business offering technology and fulfillment solutions for retail and
ecommerce businesses. Gol and Chaluts were looking to invest in warehouses after identifying
trends in ecommerce. Kahlon represented that he owned property in Dallas, Texas valued at $14
million consisting of three (3) Tracts that he would contribute to the venture, which could be
developed with a 2-million square foot warehouse and could serve as a flagship for the logistics
and technology venture. As it turned out, however, very little about what was promised was true:
the land was worth only $900,000, not $14 million; Kahlon did not own the land – a different
entity, Flowerdale LLC (“Flowerdale”) allegedly did; that entity did not even own all of the land
it represented it owned – Kahlon’s entity, TJ Management Group, LLC, owned one parcel (Tract
3) that was supposed to have been conveyed; and, Z&Z (which claimed it owned 100% of the
membership interest in Flowerdale) did not have the right to convey the other two parcels (Tracts
1 and 2) because they could not be transferred without prior written consent of a third party,
Avraham Yehuda (“Yehuda”), which it did not obtain. Put simply, the fundamental purpose of
the land transfer failed completely. (Counterclaims, ECF Doc. 13 ¶¶ 16-51).
The Counterclaims further detail that Project Verte was fraudulently induced into purchasing
from Z&Z the membership interest in Flowerdale based on the misrepresentations made by
Zuchaer, sole owner of Z&Z, that Z&Z owned the three (3) separate Tracts in exchange for the
$4 million Promissory Note, and crediting Kahlon through TNJ, with purportedly having made
an $8 million loan to Project Verte. As to the Promissory Note, the Counterclaims particularize
that its consideration was the Flowerdale Assignment, wherein Zuchaer, as sole owner of Z&Z,
represented that it owned all three (3) Tracts identified in the survey attached to the Flowerdale
Assignment (the “Survey”) defined collectively therein as the “Property.” (Flowerdale
Assignment, ECF Doc. 13-1, pg. 1, and Ex. B); (Counterclaims, ECF 13 ¶¶ 25-26). Zuchaer
further represented in the Flowerdale Assignment that Z&Z “is the sole legal and beneficial
          Case 1:20-cv-08703-VM Document 23 Filed 03/10/21 Page 2 of 3

SIMON■LESSER PC
Page 2 of 3

owner[] of the [Flowerdale] interests,” had “good title to [them]” and “full power and authority
to transfer [them]” and “consummate the transactions contemplated hereby.” (Flowerdale
Assignment, ECF Doc. 13-1 ¶ 3); (Counterclaims, ECF 13 ¶ 26).
On April 23, 2020, Project Verte received notice from Yehuda that Flowerdale did not own Tract
3 on the Survey, and that Zuchaer had wrongfully transferred Flowerdale’s ownership of the two
other Tracts on the Survey (Tracts 1 and 2) from the entity Zuchaer shared with Yehuda, Zuchaer
& Zuchaer Consulting, Inc., to Z&Z, and that Z&Z had no right to enter into the Flowerdale
Assignment. Shortly thereafter, Project Verte commenced legal action against the Counterclaim
Defendants in Delaware Chancery Court for, inter alia, recission of the Flowerdale Assignment
and Promissory Note. (Counterclaims, ECF Doc. 13 ¶ 67). Following the Counterclaim
Defendants’ challenge to that court’s personal jurisdiction over them, Z&Z commenced the
within action and invoked this Court’s jurisdiction. Project Verte answered and restated its
claims in the Delaware action as Counterclaims herein. (ECF Doc. 13).
A.     Project Verte has sufficiently alleged personal jurisdiction over Zuchaer
Your letter asserts that “[t]here is no basis to assert personal jurisdiction over Zuchaer in this
action.” (ECF Doc. 22, pg. 1). That is incorrect. Under CPLR § 302(a)(1), the Court may
exercise personal jurisdiction over any non-domiciliary who in person or through an agent
“transacts any business within the state.” Under CPLR § 302(a)(2), the Court may exercise
personal jurisdiction over any non-domiciliary who in person or through an agent “commits a
tortious act within the state.” Here, the Promissory Note itself, which Z&Z bases this entire
action on, acknowledges that “This Note has been delivered to and accepted by [Z&Z] and will
be deemed to be made in the State of New York.” (emphasis added).
Moreover, the Counterclaims plead that Kahlon and Zuchaer made material misrepresentations
and omissions regarding the entire fraudulent transaction whereby Kahlon received an interest in
Project Verte in exchange for “transferring” three (3) Tracts of land to Project Verte, and which
was purported to be worth $14 million. (Counterclaims ¶¶ 1-4). Zuchaer directly participated in
the fraudulent transaction: he made material misrepresentations in the Flowerdale Assignment
which falsely represented that Z&Z was the sole owner of Flowerdale and that Flowerdale was
the sole owner, and had clear title and right to assign ownership of, all three (3) Tracts. In fact,
Flowerdale did not own Tract 3, and Z&Z did not otherwise have the right to assign
Flowerdale’s interests in Tracts 1 and 2 to Project Verte in consideration for the Promissory Note
Zuchaer induced Project Verte to sign. Zuchaer therefore transacted business, and committed
tortious conduct, in the State of New York.
Your citation to Seaweed, Inc. v. DMA Prod. & Design & Mktg., LLC, 219 F. Supp. 2d 551
(S.D.N.Y. 2002) is misplaced. This is not a case where “an individual is sued in his individual
capacity but only had contact with New York as an officer of a corporation acting within the
scope of his employment.” Id. at 554. Rather, Zuchaer has been sued for the material
misrepresentations he made in the Flowerdale Assignment that induced Project Verte to execute
that document and the Promissory Note. Furthermore, a corporate officer or insider is subject to
personal jurisdiction under CPLR § 302(a)(1) where it is shown that corporation transacted
business in New York as the agent of the officer or insider. This does not require a showing of
“formal agency” but only that the corporation “engaged in purposeful activities in the State in
relation to [plaintiff’s] transaction for the benefit of and with the knowledge and consent of [] the
          Case 1:20-cv-08703-VM Document 23 Filed 03/10/21 Page 3 of 3

SIMON.LESSER PC
Page 3 of3

defendants and that they exercised some control over [the corporation] in the matter." Karabu
C01p. v. Gitner, 16 F. Supp. 2d 3 19,323 (S.D.N.Y. 1998), quoting Kreul/er v. McFadden Oil
C01p., 71 N.Y.2d 460, 467, 527 N.Y.S.2d 195, I 99 (1 988).
B.     Project Verte sufficiently pleaded its fraud Counterclaim s against Z&Z and Zuchaer
Proj ect Verte's fraud Counterclaims are not duplicative of its breach of contract Counterclaim.
See, e.g., First Bank of the Americas v. Motor Car Funding, 257 A.D.2d 287, 291 , 690 N.Y.S.2d
17 (1st Dep't 1999)("If a plai ntiff alleges that it was induced to enter into a transaction because a
defendant misrepresented material facts, the plaintiff has stated a claim for fraud even though the
same circumstances also give rise to the plaintiff's breach of contract claim. Unlike a
misrepresentation of futW'e intent to perform, a misrepresentation of present facts is collateral to
the contract (though it may have induced the plaintiff to sign the contract) and therefore involves a
separate breach of duty."). Your contention that Project Vett e "will be unable to show justifiable
reliance" is also misplaced at the pleading stage. Indeed, Project Verte sufficiently alleges reliance
(Cow1terclaims ~~ 62, 79) and further specifically alleges that "because Kahlon 's son was in
charge of Project Verte 's executive function, Project Vette could not immediately discover the
 truth about Kahlon and Zuchaer's misrepresentations and misconduct." (Counterclaims ~ 32).
 Your attempt to avoid the materiality of the false statements because some of them were within a
"whereas" clause is also wrong. The false statements were the foundation for the entire
 Flowerdale Assignment. Project Verte otherwise sufficiently particularized the misrepresentations
 made by Zuchaer. (Counterclaims~~ 24-27, 34, 46, 57, 59-61, 74, 76-78, 85-90).
C.      Project Verte sufficiently pleaded its breach of contract Counterclaim
 Finally, Project Verte's breach of contract Counterclaim is properly pleaded against Z&Z, and we
 are willing to withdraw the breach of contract Counterclaim against Zuchaer, individually. Your
 letter otherwise argues that the foundational representations in the Flowerdale Assignment that
 Z&Z is "the sole legal and beneficial owner" ofF!owerdale and that Flowerdale owned the three (3)
 Tracts that constitute the defined Property, cannot form the basis of a breach of contract claim.
 That is wrong; these were clear material breaches of the purpose and terms of the Flowerdale
 Assignment. Your citation to Abraham Zion Corp. v. Lebow, 761 F.2d 93 (2d Cir. 1985) is
 misplaced as that case concerned Pennsylvania law and a recital that was inconsistent with terms of
 the agreement. Here, conversely, the subject representations and warranties made in the Flowerdale
 Assignment were the foundation for the entire Flowerdale Assignment, and were breached because
 it turns out that Flowerdale did not own Tract 3 and Z&Z did not have the right to enter into the
Flowerdale Assignment. (Counterc laims, ECF Doc. 13 ~~ 85-90). Your letter also seeks to avoid
the allegations that Project Verte received written notice from Yehuda that Flowerdale did not o>vvn
Tract 3, and that Z&Z had no right to enter into the Flowerdale Assignment. (Counterclaim~~ 45-
47). You argue that these are "unsubstantiated allegations." However, on a motion to dismiss, the
Court accepts "all factual allegations as true and draws all reasonable inferences in the [pleader's]
favor." Twombly v. Bell All. Corp. , 425 F.3d 99,106 (2d Cir. 2005).
I am happy to confer on any further particularization you believe are legitimately warranted, and
Pro' ct erte will amend the Counterclaims as appropriate.
